Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) S45 W29290 Hwy 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ As of May 2, 2016, there were 66,542,357 shares of registrant’s common stock outstanding. Table Of Contents GENERAC HOLDINGS INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2016 and December 31, 2015 1 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2016 and 2015 2 Condensed Consolidated Statements of Cash Flows for the ThreeMonths Ended March 31, 2016 and 2015 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 i Table Of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (U.S. Dollars in Thousands, Except Share and Per Share Data) March 31, December 31, 2016 2015 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ 69,370 $ 115,857 Accounts receivable, less allowance for doubtful accounts 230,338 182,185 Inventories 374,709 325,375 Prepaid expenses and other assets 11,839 8,600 Total current assets 686,256 632,017 Property and equipment, net 197,623 184,213 Customer lists, net 59,928 39,313 Patents, net 57,002 53,772 Other intangible assets, net 3,733 2,768 Tradenames, net 164,340 161,057 Goodwill 723,443 669,719 Deferred income taxes 36,713 34,812 Other assets 4,459 964 Total assets $ 1,933,497 $ 1,778,635 Liabilities andstockholders’ equity Current liabilities: Short-term borrowings $ 34,055 $ 8,594 Accounts payable 148,357 108,332 Accrued wages and employee benefits 21,367 13,101 Other accrued liabilities 87,716 82,540 Current portion of long-term borrowings and capital lease obligations 10,975 657 Total current liabilities 302,470 213,224 Long-term borrowings and capital lease obligations 1,047,146 1,037,132 Deferred income taxes 13,241 4,950 Other long-term liabilities 61,134 57,458 Total liabilities 1,423,991 1,312,764 Redeemable noncontrolling interest 35,047 – Stockholders’ equity: Common stock, par value $0.01, 500,000,000 shares authorized, 70,131,132 and 69,582,669 shares issued at March 31, 2016 and December 31, 2015, respectively 701 696 Additional paid-in capital 440,886 443,109 Treasury stock, at cost ) ) Excess purchase price over predecessor basis ) ) Retained earnings 368,381 358,173 Accumulated other comprehensive loss ) ) Stockholders’ equity attributable to Generac Holdings Inc. 474,426 465,871 Noncontrolling interests 33 – Total stockholders’ equity 474,459 465,871 Total liabilities and stockholders’ equity $ 1,933,497 $ 1,778,635 See notes to consolidated financial statements. 1 Table Of Contents Generac Holdings Inc. Condensed Consolidated Statements of Comprehensive Income (U.S. Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended March 31, Net sales $ 286,535 $ 311,818 Costs of goods sold 188,475 209,215 Gross profit 98,060 102,603 Operating expenses: Selling and service 37,269 30,128 Research and development 8,197 8,163 General and administrative 17,833 14,206 Amortization of intangibles 7,797 5,195 Total operating expenses 71,096 57,692 Income from operations 26,964 44,911 Other (expense) income: Interest expense ) ) Investment income 32 37 Loss on extinguishment of debt – ) Costs related to acquisitions ) – Other, net 387 ) Total other expense, net ) ) Income before provision for income taxes 15,931 30,703 Provision for income taxes 5,719 11,018 Net income 10,212 19,685 Net income attributable to noncontrolling interests 4 – Net income attributable to Generac Holdings Inc. $ 10,208 $ 19,685 Net income attributable to Generac Holdings Inc. per common share - basic: $ 0.15 $ 0.29 Weighted average common shares outstanding - basic: 66,099,755 68,806,337 Net income attributable to Generac Holdings Inc. per common share - diluted: $ 0.15 $ 0.28 Weighted average common shares outstanding - diluted: 66,600,040 70,088,935 Comprehensive income $ 11,454 $ 12,867 See notes to consolidated financial statements. 2 Table Of Contents Generac Holdings Inc. Condensed Consolidated Statements of Cash Flows (U.S. Dollars in Thousands) (Unaudited) Three Months Ended March 31, 2015 Operating activities Net income $ 10,212 $ 19,685 Adjustment to reconcile net income to net cash provided by operating activities: Depreciation 4,996 3,839 Amortization of intangible assets 7,797 5,195 Amortization of original issue discount and deferred financing costs 1,056 1,705 Loss on extinguishment of debt – 1,368 Deferred income taxes 5,069 3,182 Share-based compensation expense 2,485 2,508 Other 81 9 Net changes in operating assets and liabilities, net of acquisitions: Accounts receivable 8,237 31,930 Inventories ) ) Other assets ) 255 Accounts payable ) 2,619 Accrued wages and employee benefits 7,301 ) Other accrued liabilities 2,628 ) Excess tax benefits from equity awards ) ) Net cash provided by operating activities 22,151 25,257 Investing activities Proceeds from sale of property and equipment 7 29 Expenditures for property and equipment ) ) Acquisitions of businesses, net of cash acquired ) 374 Net cash used in investing activities ) ) Financing activities Proceeds from short-term borrowings 8,508 4,000 Repayments of short-term borrowings ) ) Repayments of long-term borrowings and capital lease obligations ) ) Cash dividends paid ) ) Taxes paid related to the net share settlement of equity awards ) ) Excess tax benefits from equity awards 6,729 6,806 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 834 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 115,857 189,761 Cash and cash equivalents at end of period $ 69,370 $ 150,085 See notes to consolidated financial statements 3 Table Of Contents Generac Holdings Inc.
